Citation Nr: 0119417	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chondromalacia and 
degenerative joint disease, currently evaluated as 10 percent 
disabling


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.

  This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which continued the 10 percent 
disabling rating.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's service connected left knee chondromalacia 
and degenerative joint disease is currently productive of no 
more than slight recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW


The criteria for entitlement to an evaluation in excess of 10 
percent for chondromalacia of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, including §  4.71a, Diagnostic Code 5257 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran states that his service-connected left knee 
chondromalacia and degenerative joint disease should be rated 
higher than the current 10 percent rating.  Specifically, the 
veteran asserts that he has pain and stiffness in his left 
knee.

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  However, a remand for 
application of VCAA is not necessary.  In this regard, the 
veteran's claims file contains his service medical records, 
the veteran's DD-214, VA outpatient treatment records, and 
private medical records.  In addition, the veteran was 
provided a VA examination as recent as November 1999.  In a 
statement of case dated in June 2000 and in a supplemental 
statement of the case dated in March 2001, the RO summarized 
the evidence that had been reviewed in the case and explained 
the criteria under which the veteran's chondromalacia and 
degenerative joint disease of the left knee was rated.  In 
addition, the RO sent a letter to the veteran dated in May 
2000, which explained how the decision on his claim had been 
made.  Further, the veteran presented testimony before the 
local RO in November 2000.  Under these circumstances, there 
is no reasonable possibility that further assistance to the 
appellant would aid in substantiating his claim.  For this 
reason, a remand for further development of the claim is not 
warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A brief review of the history of this appeal reveals that in 
an April 1964 rating decision, the veteran was granted 
service connection for internal derangement of the left knee, 
and a 10 percent disabling rating was assigned from January 
1964.  The RO in an August 1993 rating decision increased the 
veteran's disability rating to 20 percent disabling, for 
internal derangement, left knee with chondromalacia patella.  
A May 1997 rating decision proposed to decrease the veteran's 
20 percent evaluation to 10 percent.  In September 1997, the 
RO subsequently reduced the veteran's disability rating to 10 
percent for left knee chondromalacia and degenerative joint 
disease.  The veteran filed a request for an increased rating 
in October 1999. The RO continued the 10 percent evaluation 
in a May 2000 rating decision.  The veteran disagreed with 
the 10 percent rating, and initiated this appeal.

The RO decreased the veteran's disability evaluation to 10 
percent disabling based on a review of the April 1997 VA 
examination.  At that time, the veteran presented with 
subjective complaints of tightness and a constant ache in his 
left knee after walking.  Physical examination revealed the 
following: a normal gait without pain; no effusion; no 
varus/valgus deformity or Baker's cyst formation; and no 
muscular atrophy of the left lower extremity.  Upon passive 
range of motion, the veteran had a patellar click at the end 
of full extension, but otherwise normal range of motion 
without pain or tenderness.  His left knee had good lateral 
stability and no laxity.  He had negative anterior and 
posterior drawer tests and a negative McMurray's maneuver 
without tenderness.  Range of motion of the left knee was 
hyperextension of 10 degrees with patellar tenderness; 
flexion was to 134 degrees without tenderness.  The veteran 
had full extension and flexion against the examiner's 
pressure without pain.  X-rays revealed no significant joint 
space narrowing or hypertrophic osseous changes.  A vague 
density was immediately lateral to the lateral femoral 
condyle near the articular surface, it was nonspecific.  The 
veteran was diagnosed with mild left chondromalacia patellae 
and minimal degenerative joint disease of the left knee.

Turning to the evidence submitted following the veteran's 
request for an increased rating, the veteran was afforded a 
VA examination in November 1999.  The veteran presented with 
subjective complaints of aches and pain in his left knee and 
an increased difficulty in walking for long periods of time.  
The veteran denied swelling or giving out of the left knee.  
He informed the examiner that he was employed.  According to 
the veteran, he had a total left knee hip replacement in 
1992.  The veteran indicated he took ibuprofen tablets.  Upon 
physical examination, the veteran had good posture while 
standing, his pelvis was symmetrical, but squatting was 
difficult due to complaint of pain in the left knee and hip.  
The veteran had normal alignment of the left knee without any 
swelling or any effusion.  There was mild crepitation on 
movement, but ligaments were stable.  The veteran complained 
of pain on the medial side.  Joint line was non-tender.  
McMurray and drawer tests were negative.  Range of motion was 
zero (0) to 130 degrees.  Leg lengths were equal.  X-rays 
were within normal limits.  The examiner diagnosed the 
veteran with subjective complaints of left knee pain and 
further indicated that there was no objective evidence of any 
orthopedic pathology in the left knee.
        
VA outpatient treatment records dated between October 1999 
and July 2000 reveal that the veteran mostly sought treatment 
for his left hip.  He did complain of left knee pain on a few 
occasions.  Radiographic reports from July 1999 reveal that 
the left knee was unremarkable.  An entry dated in October 
1999 reflects that the veteran's left knee had no effusion or 
joint line tenderness.  There was a negative McMurray's sign 
and there was anterior and posterior stability. X-rays showed 
that the veteran's left knee was unremarkable.  An entry 
dated in July 2000 indicates that the veteran had a full 
range of motion without pain at the extremes.  It is also 
noted that he had no joint line tenderness and negative 
McMurray and Lachmann's tests.  X-rays of the left knee 
showed normal alignment.
 
The veteran's chondromalacia and degenerative joint disease 
of the left knee is currently assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which requires 
slight knee impairment due to recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's left knee symptomatology more 
closely approximates the criteria for the currently assigned 
10 percent rating, reflecting slight impairment, and there is 
no basis for a higher rating at this time.  Significantly, 
the medical evidence of record shows that upon examination in 
November 1999, the veteran had no swelling or effusion in his 
left knee.  There were no findings of lateral instability or 
subluxation.  Despite mild crepitation on movement, the 
ligaments were found to be stable. X-rays were within normal 
limits.  In addition, the examiner stated that there was no 
objective evidence of any orthopedic pathology in the left 
knee.  VA outpatient treatment records dated between October 
1999 and July 2000 reveal that the veteran's left knee had no 
effusion or joint line tenderness.  He had anterior and 
posterior stability, as well as negative McMurray and 
Lachmann's tests.  Radiographic reports of the left knee 
taken in July 1999, October 1999, and July 2000, were 
unremarkable.  Therefore, based on the aforementioned 
evidence, the currently assigned 10 percent disability 
evaluation is appropriate.

According to 38 C.F.R. § 4.71, Plate II, full range of motion 
for the knee is zero (0) to 140 degrees.  In November 1999, 
upon VA examination the veteran had a range of motion of zero 
(0) to 130 degrees in his left knee. In July 2000, VA 
outpatient treatment records reveal that the veteran had a 
full range of motion without pain at the extremes. As the 
evidence does not reflect flexion limited to 60 degrees or 
less (Diagnostic Code 5260), or extension limited to 5 
degrees or more (Diagnostic Code 5261), there is no medical 
evidence of record that would support a higher rating for the 
veteran's service connected chondromalacia and degenerative 
joint disease of the left knee based on limitation of motion.  

In light of the veteran's credible complaints of pain 
experienced in his left knee, the rating must consider 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  However, such 
pain is already contemplated in a 10 percent evaluation under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
12 (1996) (38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are inapplicable to ratings under Diagnostic Code 5257 
because DC 5257 is not predicated on loss of range of 
motion).

Although the veteran does not contend that he has arthritis 
in the knee, the rating must take into account whether the 
veteran may be entitled to a separate rating for arthritis.  
In this regard, the VA Office of General Counsel has held 
that for a knee disability rated under Diagnostic Code 5257 
to warrant a separate rating for arthritis, it must be based 
on x-ray findings and limitation of motion that at least 
meets the criteria for a zero percent rating under Diagnostic 
Codes 5260 or 5261.  VAOPGCPREC 9-98; see also 38 C.F.R. 
§ 4.59, VAOPGCPREC 23-97, Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  In the instant case, while the veteran 
had slight limited motion in his left knee in November 1999, 
there is no x-ray evidence of arthritis, and a zero percent 
rating under Diagnostic Codes 5260 or 5261 have not been met.  
Thus, there is no basis for assignment of a separate rating 
for arthritis.  

While the currently assigned 10 percent disability rating for 
chondromalacia and degenerative joint disease is appropriate, 
there is no evidence to warrant a higher 20 percent rating.  
In this regard, VA outpatient treatment records dated in July 
2000 reveal that the veteran had a full range of motion 
without pain at the extremes.  Further, there is no current 
evidence of swelling, effusion, instability, or other more 
severely disabling knee impairment attributed to recurrent 
subluxation or lateral instability to warrant a moderate 
rating under Diagnostic Code 5257.  Nor are there any other 
potentially applicable rating criteria that would allow for a 
higher rating.  In that regard, the record is devoid of any 
evidence of ankylosis (Diagnostic Code 5256); dislocated 
semilunar cartilage (Diagnostic Code 5258); or impairment of 
the tibia and fibula (Diagnostic Code 5262). 

This determination is based on consideration of the clinical 
manifestations of the veteran's left knee disability and its 
effects on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In 
conclusion, the current medical evidence, as previously 
discussed, is consistent with no more than a 10 percent 
disabling evaluation for the veteran's left knee 
chondromalacia and degenerative joint disease.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of a higher 
evaluation. 

Finally, the record does not reflect, nor is it contended 
otherwise, that the veteran's service-connected left knee 
chondromalacia and degenerative joint disease has adversely 
affected his employability.  In this regard, the veteran 
stated in his November 2000 RO hearing that he didn't lose 
much time from work because of his left knee.  Further, the 
VA Schedule for Rating Disabilities is premised on the 
average impairment in earning capacity.  There is no evidence 
in the record that the schedular criteria are inadequate to 
evaluate the veteran's left knee chondromalacia and 
degenerative joint disease.  Moreover, the record does not 
reflect that the veteran's disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise have rendered impracticable the 
application of the regular schedular standards so as to 
warrant consideration of an extra-schedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The schedular criteria not having been met, the claim for 
assignment of an evaluation in excess of the current 10 
percent disabling rating for chondromalacia and degenerative 
joint disease of the left knee, is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 

